 NEW YORK PRESBYTERIAN HOSPITAL
 355 NLRB No. 126 
627
The New York Presbyterian Hospital 
and
 New York 
State Nurses Association.  
Case 2ŒCAŒ38512
 August 26, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND HAYES
 On April 29, 2009, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 354 NLRB 71.
1  Thereafter, the Re-
spondent filed a petition for review in the United States 

Court of Appeals for the District of Columbia Circuit, 
and the General Counsel filed a cross-application for 
enforcement.  On June 17, 
2010, the United States Su-
preme Court issued its decision in 
New Process Steel, 
L.P. v. NLRB
, 130 S. Ct. 2635, holding that under Sec-
tion 3(b) of the Act, in order to exercise the delegated 
authority of the Board, a dele
gee group of at least three 
members must be maintained.  Thereafter, the Board 

issued an order setting aside the above-referenced deci-
sion and order, and retained this case on its docket for 
further action as appropriate. 

                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2   The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-

cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 354 
NLRB No. 5, which has been set aside and which is in-
corporated herein by reference.
3                                                           
 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
3 Member Hayes agrees with view expressed by Member Schaumber 
in 354 NLRB No. 5 at slip op. 1 fn. 3 that, contrary to extant Board 

precedent, 8(a)(5) allegations of a fa
ilure to provide requested informa-
tion should be deferrable in appropriate circumstances to the parties™ 
voluntary grievance/arbitration proc
edures.  However, deferral would 
in any event be inappropriate in th
is case because an arbitrator has 
already ruled against the Union™s 
subpoena demand for information. 
In affirming the finding that the Re
spondent violated Sec. 8(a)(5) by 
failing to provide nonunit information requested by the Union, Member 
Hayes also notes his agreement with Member Schaumber that, contrary 
to extant Board precedent, a reques
ting union should have the contem-
poraneous obligation to notify an employer of the objective facts sup-
porting a good-faith belief that the 
requested nonunit information is 
relevant.  See 
Hertz Corp. v. NLRB,
 105 F.3d 868, 874 (1997).  In the 
present case, communications between the Union and Respondent 
about the Union™s grievance were sufficient to convey the Union™s 
objective basis for its request. 
 